Case:18-18281-JGR Doc#:20 Filed:02/11/19                Entered:02/11/19 11:40:29 Page1 of 2



               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF COLORADO
In re:                          )
                                )
SANDERS JR., PARIS              )    CHAPTER 7
XXX-XX-1466                     )    CASE NO. 18-18281-JGR
SANDERS, JANICE MARIE           )
XXX-XX-5914                     )
       Debtor(s).               )


   NOTICE PURSUANT TO LOCAL BANKRUPTCY RULES 2002-1 AND 9013-1 OF
    TRUSTEE’S COMBINED MOTION TO (i) EMPLOY AUCTIONEER, (ii) SELL
   PERSONAL PROPERTY AT PUBLIC AUCTION SALE, AND (iii) COMPENSATE
                   AUCTIONEER FOLLOWING SALE

                          OBJECTION DEADLINE: March 4, 2019.
         YOU ARE HEREBY NOTIFIED that Robertson B. Cohen, as Chapter 7 Trustee (“Trustee”)
of the above-referenced matter, has filed a Combined Motion to (i) Employ Auctioneer, (ii) Sell
Personal Property at Public Auction Sale, and (iii) to Compensate Auctioneer Following Sale (the
“Motion”). In the Motion, Trustee requests Court authority to sell 2008 Honda Goldwing
motorcycle (“Personal Property”) and to employ Schur Success Auction and Appraisal Inc (“Schur”)
to sell the Personal Property at public on-line auction at bid.schursuccessgroup.com ending on
March 30, 2019. Because the auction dates may change, creditors and other parties in interest are
advised to contact Schur by phone at (719) 667-1000 or on the website
www.SchurSuccessGroup.com to confirm the date and time of the auction. Trustee seeks authority
to pay from the sale proceeds compensation to Schur at the rate of 5% of the gross sale proceeds in
addition to a 10% buyer’s premium (paid by the successful bidder), plus reasonable and necessary
expenses.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

        If you do not want the court to grant the Combined Motion to (i) Employ Auctioneer, (ii) Sell
Personal Property at Public Auction Sale, and (iii) to Compensate Auctioneer Following Sale or if
you want the court to consider your views on the Combined Motion to (i) Employ Auctioneer, (ii)
Sell Personal Property at Public Auction Sale, and (iii) to Compensate Auctioneer Following Sale,
then on or before March 4, 2019, you or your attorney must file with the court a response and/or a
request for hearing which clearly states all objections and any legal basis for the objections at:

       Clerk, US Bankruptcy Court
       721 19th Street
       Denver, CO 80202

        If you mail your response to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.
Case:18-18281-JGR Doc#:20 Filed:02/11/19                Entered:02/11/19 11:40:29 Page2 of 2




       You must also send a copy to:

       Trustee Robertson B. Cohen
       1720 S Bellaire Street, Ste. 205
       Denver, CO 80222

         If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting the relief.

Dated this February 11, 2019.
                                              Respectfully submitted,

                                          By: /s/ Robertson B. Cohen
                                             Robertson B. Cohen, Chapter 7 Trustee
                                             1720 S Bellaire, Suite 205
                                             Denver, CO 80222
                                             Telephone: (303) 933-4529
                                             Facsimile: (866) 230-8268
                                             Email:trusteecohen@cohenlawyers.com
